Citation Nr: 0017295	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

In the May 1997 written presentation, the veteran's 
representative argued that the veteran has tinnitus as a 
result of the inservice acoustic trauma.  The veteran has not 
filed a claim for service connection for tinnitus.  This 
issue has not been adjudicated by the RO, and it is not 
inextricably intertwined with the other issue before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's hearing loss is manifested by puretone 
threshold averages of 27-40 decibels for the right ear, with 
speech recognition ability of 86-94 percent, resulting in 
Level "I" or "II" hearing for the right ear.

3.  The veteran's hearing loss is manifested by puretone 
threshold averages of 105-110 decibels for the left ear, with 
speech recognition ability of zero percent, resulting in 
Level "XI" hearing for the left ear.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating is 
well grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating greater than 10 
percent for the veteran's service-connected bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, and 4.87, 
Diagnostic Code 6100 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, 
particularly the more recent evidence, which consists of the 
veteran's contentions, the reports of VA examinations 
conducted in 1995 and 1999, VA records for outpatient 
treatment in 1993, and private medical records from Family 
Hearing Centers.  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulty 
hearing; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1995 and 1999.  There is no indication of VA 
or private treatment records that the RO did not obtain.  
Although the latest VA treatment records associated with the 
claims file are dated in 1993, the veteran has not alleged 
receiving additional VA treatment since that time.  Also, he 
submitted private medical evidence from Family Hearing 
Centers dated in 1995, but there is no indication that he has 
received additional treatment from that facility since that 
time.  There is no evidence suggesting that there has been a 
material change in the veteran's hearing loss disability 
since he was last examined.  There is sufficient evidence to 
rate the service-connected disability fairly.  Therefore, in 
these circumstances, no further assistance to the veteran is 
required to comply with the duty to assist. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  See also VAOPGCPREC 3-00.

The new regulations were not in effect when the rating 
decision on appeal was made.  However, the RO considered the 
new regulations and provided notice of the new regulations to 
the veteran and his representative in the March 2000 
supplemental statement of the case.  Therefore, he is not 
prejudiced by the Board's consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

Based on a 94 percent speech recognition score and a 27-
decibel puretone threshold average as shown on VA examination 
in April 1995, Table VI indicates a designation of Level 
"I" for the right ear.  Based on a zero percent speech 
recognition score and a 110-decibel puretone threshold 
average as shown in 1995, Table VI indicates a designation of 
Level "XI" for the left ear.  When applied to Table VII, 
the numeric designations of "I" for the better ear and 
"XI" for the poorer ear translate to a 10 percent 
evaluation.  

Based on a 88 percent speech recognition score and a 35-
decibel puretone threshold average as shown on examination by 
William Santiago Butler, M.D., at Family Hearing Centers in 
August 1995, Table VI indicates a designation of Level "II" 
for the right ear.  Based on inability to evaluate speech 
reception thresholds in the left ear, Table VI indicates a 
designation of Level "XI."  When applied to Table VII, the 
numeric designations of "II" for the better ear and "XI" 
for the poorer ear translate to a 10 percent evaluation.  

Based on an 86 percent speech recognition score and a 40-
decibel puretone threshold average as shown on VA examination 
in 1999, Table VI indicates a designation of Level "II" for 
the right ear.  Based on a zero percent speech recognition 
score and a 105-decibel puretone threshold average as shown 
in 1999, Table VI indicates a designation of Level "XI" for 
the left ear.  When applied to Table VII, the numeric 
designations of "II" for the better ear and "XI" for the 
poorer ear also translate to a 10 percent evaluation.  
Therefore, the veteran's service-connected hearing loss is 
properly assigned a 10 percent disability rating.  38 C.F.R. 
§ 4.85, Tables VI and VII (1998 and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1995 
and 1999 did show puretone thresholds of 55 decibels or 
greater in the relevant frequencies for the left ear.  
However, Table VIa indicates category "XI" where the 
puretone threshold average is 105 decibels or greater, which 
is the same category assigned for the veteran's left ear 
under Table VI.  Therefore, although the provisions of 
4.86(a) apply to the veteran's situation, use of Table VIa 
does not result in a higher rating.  The provisions of 
38 C.F.R. § 4.86(b) do not apply.  The audiometric results in 
1995 or 1999 did not show puretone thresholds of less than 30 
decibels at 1000 Hertz for either ear, with a finding of 70 
decibels at 2000 Hertz.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The veteran has been profoundly deaf in the 
left ear since 1969, which clearly causes severe impairment.  
Despite that fact, his hearing acuity for the right ear has 
not changed much over the last 30 years, as shown by 
comparing the audiometric results from 1969 with those shown 
in 1999.  The assigned 10 percent disability rating is 
appropriate based on the audiometric results.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against his claim for an increased disability 
rating for his hearing loss.  



ORDER

Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

